UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. ROTHSCHILD U.S. LARGE-CAP CORE FUND SCHEDULE OF INVESTMENTS at August 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS: 90.6% Aerospace & Defense: 3.4% Boeing Co. $ Raytheon Co. Textron, Inc. Airlines: 1.0% JetBlue Airways Corp. * Auto Components: 0.5% Goodyear Tire & Rubber Co. Automobiles: 1.2% Ford Motor Co. Banks: 6.6% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Regions Financial Corp. Beverages: 2.9% Coca-Cola Enterprises, Inc. PepsiCo., Inc. Biotechnology: 4.3% Amgen, Inc. 55 Biogen, Inc. * Gilead Sciences, Inc. 59 United Therapeutics Corp. * Capital Markets: 1.8% Federated Investors, Inc. - Class B Legg Mason, Inc. Chemicals: 1.8% LyondellBasell Industries NV - Class A The Mosaic Co. Commercial Services & Supplies: 2.2% Pitney Bowes, Inc. Waste Management, Inc. Communications Equipment: 2.8% Cisco Systems, Inc. $ Juniper Networks, Inc. Consumer Finance: 2.7% American Express Co. Capital One Financial Corp. Diversified Telecommunication Services: 3.5% AT&T, Inc. Verizon Communications, Inc. Electric Utilities: 1.1% American Electric Power Co., Inc. Food & Staples Retailing: 1.2% Kroger Co. Food Products: 2.0% Pilgrim's Pride Corp. Pinnacle Foods, Inc. Health Care Equipment & Supplies: 2.1% Becton Dickinson & Co. Zimmer Biomet Holdings, Inc. Health Care Providers & Services: 3.4% Aetna, Inc. McKesson Corp. Universal Health Services, Inc. - Class B Household Durables: 1.0% PulteGroup, Inc. Industrial Conglomerates: 2.5% 3M Co. General Electric Co. Insurance: 2.4% The Allstate Corp. MetLife, Inc. Internet Software & Services: 3.0% 53 Google, Inc. - Class A * 54 Google, Inc. - Class C * IT Services: 1.6% International Business Machines Corp. Media: 4.8% Comcast Corp. - Class A $ Time Warner, Inc. The Walt Disney Co. Metals & Mining: 0.6% Alcoa, Inc. Multiline Retail: 2.5% Macy's, Inc. Target Corp. Multi-Utilities: 1.3% Public Service Enterprise Group, Inc. Oil, Gas & Consumable Fuels: 4.7% ConocoPhillips Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Pharmaceuticals: 6.5% Johnson & Johnson Mallinckrodt PLC* Merck & Co., Inc. Pfizer, Inc. Professional Services: 1.0% ManpowerGroup, Inc. Semiconductors & Semiconductor Equipment: 2.2% First Solar, Inc. * Intel Corp. Software: 4.0% Microsoft Corp. Oracle Corp. Specialty Retail: 2.8% Best Buy Co., Inc. The Home Depot, Inc. Technology Hardware, Storage & Peripherals: 5.2% Apple, Inc. Western Digital Corp. TOTAL COMMON STOCKS (Cost $2,145,338) $ REAL ESTATE INVESTMENT TRUSTS: 2.1% Equity Residential $ Macerich Co. TOTAL REAL ESTATE INVESTMENT TRUSTS $ (Cost $48,828) SHORT-TERM INVESTMENTS: 2.7% Money Market Funds: 2.7% Invesco Short-Term Investment Trust Treasury Portfolio, 0.01% (1) $ TOTAL MONEY MARKET FUNDS (Cost $61,535) $ TOTAL INVESTMENTS IN SECURITIES: 95.4% (Cost $2,255,701) Other Assets in Excess of Liabilities: 4.6% TOTAL NET ASSETS: 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security. (1) Annualized seven-day yield as of August 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at August 31, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments as the Fund has not yet had a fiscal year end. Summary of Fair Value Exposure at August 31, 2015 (Unaudited) The Rothschild U.S. Large-Cap Core Fund (the “Fund”) utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of August 31, 2015. See the Schedule of Investments for the industry breakout. Description Level 1 Level 2 Level 3 Total Investments at fair value Common Stocks $ $
